Citation Nr: 1211072	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-46 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1967 to February 1970.  The Veteran died in April 2006, and the appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The claims file has since been transferred to the RO in Muskogee, Oklahoma.

In February 2012, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In March 2012, the appellant submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The Board has characterized the issues as listed on the title page to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to DEA benefits under the provisions of Chapter 35, Title 38, United States Code is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran died in April 2006.  According to his death certificate, the immediate cause of death was esophageal cancer.

2.  At the time of the Veteran's death, service connection was in effect for fracture of the left ankle and for bilateral high frequency hearing loss.

3.  Competent evidence reflects that the Veteran's fatal esophageal cancer first manifested during his active duty service, and persisted until the time when it caused his death.

4.  The claim for nonservice-connected death pension benefits is rendered moot by the grant of service connection for the cause of the Veteran's death, and must be dismissed as a matter of law.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).

2.  The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.3 (2011); Sabonis v. Brown, 6 Vet App 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal for service connection for the cause of the Veteran's death.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The claim for nonservice-connected death pension benefits has been rendered moot and is being dismissed.

Service Connection for Cause of Death

Service connection will be granted if it is shown that a veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

The Veteran died in April 2006.  According to his death certificate, the immediate cause of death was esophageal cancer.

At the time of the Veteran's death, service connection was in effect for fracture of the left ankle and for bilateral high frequency hearing loss.

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  She claims that the esophageal cancer which caused the Veteran's death had first manifested during his active duty service.

The Veteran's service treatment records do not document any complaints, findings, or treatment of esophageal cancer.  He sought treatment in October 1968 with a headache and having vomited three times, and he was assessed with probable flu at that time.

More than 35 years after his service discharge, the Veteran was diagnosed with esophageal cancer by a private physician in September 2005.

In a December 2009 statement, the Veteran's private physician opined that, considering the Veteran's service in Vietnam and his exposure to Agent Orange, it is as likely as not that his cancers (including esophageal cancer) were caused by his military service and Agent Orange exposure.  The physician noted that the Veteran certainly did not have a family history of any type of cancer.

In a September 2011 report, a VA nurse opined that the Veteran's esophageal cancer was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The nurse noted that she conducted a review of the currently available medical literature (to include reviewing risk factors for the development of esophageal cancer), and found that there is no evidence that links exposure to Agent Orange or other herbicide exposure to the development of metastatic carcinoma of the esophagus.

In a February 2012 statement, the Veteran's daughter recalled that, as far back as she could remember and since she had been a small child, her father would vomit almost every morning, would take Tums daily throughout the day, had frequent diarrhea almost daily, belched and had gas constantly every day, and had heartburn.  The Veteran's daughter stated that during the last few years of her father's life, he would often spit and cough up blood.

In a February 2012 statement, the Veteran's son reported that while he was growing up, he noticed that his father had a number of symptoms almost on a daily basis, including burping, heartburn, acid in his throat, diarrhea, upset stomach, and vomiting (and occasionally throwing up blood, which became more frequent until his death).  The Veteran's son stated that his father constantly ate Tums and carried them around at all times.  The Veteran's son noted that, as far as he could remember, all of these issues continued to increase and intensify up until his father's death.

At her February 2012 hearing, the appellant testified that she observed the Veteran having symptoms of stomach ailments and heartburn from the time he was in service (after his return from Vietnam) until the time of his death in 2006.

In a March 2012 statement, the Veteran's private physician noted his review of a statement from the appellant as well as the letters from the Veteran's children.  The physician noted that these statements provided a lay history of symptoms of gastroesophageal ailments, like chronic heartburn and vomiting, that originally presented shortly after the Veteran's return from Vietnam, while the Veteran was still in the Army.  The physician stated that the lay histories presented by the Veteran's family members indicate that he suffered from chronic gastroesophageal ailments during his military service that continued until his death.  The physician opined that, based on his medical training and experience, and his review of pertinent medical literature, he believes that the emergence of the Veteran's symptoms of gastroesophageal ailments after his return from Vietnam indicate the Veteran's metastatic gastroesophageal adenocarcinoma was as likely as not the result of his service in the Army during the Vietnam War.

The appellant, the Veteran's daughter, and the Veteran's son are competent to describe the Veteran's gastroesophageal symptoms without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

There is no reason to question the credibility of the lay evidence.  The Veteran's service treatment records document one instance of treatment for vomiting.  Throughout the record, the appellant has argued that the Veteran's same gastroesophageal symptoms had been ongoing since service through to the time of his death.  The Veteran's private physician opined in December 2009 and March 2012 that it was as likely as not that the Veteran's fatal esophageal cancer was the result of his military service.

While a VA nurse opined in September 2011 that the Veteran's esophageal cancer was less likely than not incurred in or caused by his service, the nurse did not take into account the continuity of the Veteran's gastroesophageal symptomatology from the time of his service through to the time of his death that the appellant has alleged throughout the course of the appeal.

The VA nurse's opinion is outweighed in probative value by the clear documentation in the Veteran's service treatment records of relevant symptomatology and the two opinions provided by his private physician stating that it was as likely as not that the Veteran's fatal esophageal cancer was the result of his military service.

The competent and credible evidence of record establishes that the Veteran's fatal esophageal cancer first manifested during his active duty service, and persisted until the time when it caused his death.  Accordingly, service connection for the cause of the Veteran's death is warranted.

Nonservice-Connected Death Pension Benefits

The claim for nonservice-connected death pension benefits is rendered moot by the grant of service connection for the cause of the Veteran's death.  Accordingly, the appellant's claim for nonservice-connected death pension benefits must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is granted.

The issue of entitlement to nonservice-connected death pension benefits is dismissed.






REMAND

A May 2010 rating decision denied entitlement to DEA benefits under the provisions of Chapter 35, Title 38, United States Code.

In a written statement received by the RO in June 2010, the appellant expressed her disagreement with all of the adjudicative determinations mentioned in the May 2010 rating decision, which would include the RO's decision to deny entitlement to DEA benefits under the provisions of Chapter 35, Title 38, United States Code.

The RO has not and must now issue a statement of the case for this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should then be returned to the Board only if the benefit continues to be denied and the appellant perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

Issue a statement of the case for the issue of entitlement to DEA benefits under the provisions of Chapter 35, Title 38, United States Code, so that the appellant may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


